PER CURIAM.
Appellant, Theodis Brown, Sr., took an appeal to the Circuit Court of St. Louis County pursuant to Section 287.490 RSMo 1994 from Awards dated November 26, 1996 and Orders Dismissing Application for Review issued January 17, 1997 before the Labor and Industrial Relations Commission. Thereafter, on August 15, 1997, the trial court issued a judgment affirming the final award of the Commission in the matter. Brown appeals pro se from that judgment.
Appellant has submitted a brief which fails to comply" in any respect with the requirements of Rule 84.04 as to contents of briefs, including particularly his statement of facts, points relied on and argument. The record reflects no error by the trial court.
Compliance with Rule 84.04 is mandatory, and serious violations of that rule are grounds for dismissal of an appeal. Brancato v. Wholesale Tool Co., Inc., 950 S.W.2d 551, 558 (Mo.App. E.D.1997). While appellant has every right to proceed pro se, he is bound by the same rules of appellate procedure as lawyers and is not entitled to any indulgences that he would not have received if represented by counsel. Id.
Accordingly, acting sua sponte, we hold that this appeal should be and hereby is dismissed.